Dear Senator Kelly:
You have requested an opinion of this office on behalf of the Council on Aging for DeSoto Parish as to whether funds received by DeSoto Parish from the Parish Transportation Fund may be used to purchase buses for the purpose of transporting senior citizens.
LSA-R.S. 48:751 establishes, in the state treasury, a special fund which is designated as the Parish Transportation Fund.  The funds therein are to be used for the purposes provided in LSA-R.S. 48:753, which provides, in pertinent part, as follows:
A.  The monies in the Parish Transportation Fund shall be used:
. . .
(4)  To assist in the cost of providing public transit.
In construing a statute, it is necessary to ascertain legislative intent.  The intent of the legislature in creating the Parish Transportation Fund was clearly to assist parishes of the state in repairing and maintaining public roads and transportation systems.  The legislature intended to benefit the public as a whole by providing for improved transportation on a parish-wide basis.  In doing so, the legislature provided funds for "public transit", which has the general meaning of city, parish, state, etc. wide transportation available to the general public.
Though each parish has discretion in the use of these funds, they must be used only for those purposes specifically provided for under LSA-R.S. 48:753.  Using these funds for a purpose which benefits solely senior citizens would not fall within the legislature's intent of benefitting the transportation needs of the parish in general.
Therefore, it is the opinion of this office that funds received from the Parish Transportation Fund of the state treasury may not be used to purchase buses used to transport senior citizens and which are not available to the public in general.
Trusting this to be sufficient for your purposes, I am
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE/vs-0571l